Citation Nr: 9903840	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine fracture, C5, C6, with degenerative joint 
disease from C4 to C7.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder or peptic ulcer.

3.  Entitlement to an increased evaluation for a left 
shoulder dislocation, traumatic arthritis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1937 to July 1940 
and from May 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO), which denied the benefits sought on appeal.   

Through his representative, the veteran has alleged that VA 
examinations have been inadequate and that the veteran is 
entitled to a thorough and contemporaneous examination by a 
specialist as well as an independent medical opinion with 
respect to various disabilities.  38 C.F.R. § 3.328 (1998) 
states that "[a] determination that an independent medical 
opinion is not warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue by the agency of original jurisdiction."  The 
assertion regarding the adequacy of the examination is 
considered to be a contention which may be relevant to a 
claim for benefits for an underlying medical condition, 
rather than as a claim for a separate benefit.  Accordingly, 
this assertion, as well as the request for an independent 
medical opinion, are not listed as separate issues but will 
be discussed in the context of the veteran's claims.  In the 
substantive appeal received in August 1998, a request for 
adequate reasons and bases was also listed as an issue.  
However, as the requirement of reasons and bases is 
statutorily mandated under the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998) to be present in every final 
Board decision, this also is not a claim for a separate 
benefit and has not been listed as a separate issue.

In a June 1998 letter, the veteran's representative raised 
the issue of service connection for nasopharygitis, residuals 
of cerebral concussion, headaches, dizziness, bronchitis, 
circulatory condition, nervous condition, gastroenteritis, 
sinusitis, and high blood pressure.  These matters are 
referred to the RO for appropriate action.

 
FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The veteran has residuals of a cervical spine fracture, 
C5, C6, with degenerative joint disease from C4 to C7, which 
are attributable to service.

3.  Service connection for a stomach disorder was denied by 
an unappealed final RO decision dated in March 1953.

4.  Evidence received subsequent to the March 1953 final RO 
decision denying service connection for a stomach disorder is 
not so significant that it must be considered to fairly 
decide the merits of this claim.

5.  The claims file does not reveal good cause for the 
veteran's unwillingness to report that he is ready to appear 
for a VA examination.

6.  The medical issues relating to the claims adjudicated in 
this decision do not involve such complexity or controversy 
as to warrant an independent medical opinion.





CONCLUSIONS OF LAW

1.  Residuals of a cervical spine fracture, C5, C6, with 
degenerative joint disease from C4 to C7, was incurred during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304  (1998).

2.  Evidence received since the March 1953 RO decision is not 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The veteran's claim for an increased rating for a left 
shoulder dislocation, traumatic arthritis, is denied for 
failure to report for a VA examination.  38 C.F.R. § 3.655 
(1998).

4.  An independent medical opinion regarding the claims 
adjudicated herein is not warranted.  38 U.S.C.A. §§ 5109, 
7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to Service Connection for Cervical Spine 
Disorder

The veteran claims entitlement to service connection for 
residuals of a cervical spine fracture, C5, C6, with 
degenerative joint disease from C4 to C7.  He maintains that 
his claimed cervical spine disorder resulted from an injury 
while playing football during service .  

Service medical records show that during the veteran's first 
period of service, in November 1938, he was injured when he 
collided with an opposing player while playing a game of 
football.  The clinical record of treatment shows that he was 
hospitalized and treated for complaints of headache, pain in 
the back of the neck and base of the occipital region of the 
skull, and slight dizziness.  The final diagnosis was 
moderately severe cerebral concussion.  Subsequent service 
medical records recount a history that the veteran dislocated 
his left shoulder during a football game early in his initial 
period of service during a football game.  These records show 
that during the veteran's two periods of service he was 
periodically seen for chronic recurrent dislocation of the 
left shoulder.  In February 1940, he underwent surgical 
fixation of the long head of the biceps tendon into the 
bicipital groove.  None of the service medical records, 
however, show findings or diagnosis of a cervical spine 
disorder.  The report of a November 1945 discharge 
examination noted no abnormal findings or diagnosis referable 
to a cervical spine disorder.

The early post-service record includes private and VA medical 
records from August 1946 and November 1964, which do not 
contain any reports referable to a cervical spine disorder. 

The report of a June 1995 VA examination records that the 
veteran reported a history of head injury while playing 
football in about 1938 during service.  He reported that he 
was hospitalized and that X-rays revealed compression 
fractures of C5 and C6.  The veteran reported that his neck 
had always been somewhat stiff since.  After examination the 
diagnosis was remote history of compression fractures, C5-C6 
with normal examination this date with the exception of 
minimal limitation of range of motion.  The report of related 
X-ray examination noted that views of the cervical spine 
showed advanced degenerative disc changes at C4-5 and C6-7; 
and total loss of the disc space and a moderate amount of 
bony sclerosis developing.  The impression was that the 
veteran had rather advanced degenerative disc changes in the 
cervical spine.

The veteran testified in November 1996 regarding his neck 
injury during service and subsequent treatment and cervical 
disorder.

At an April 1997 Travel Board hearing, the veteran testified 
that in November 1938 he was injured while playing football.  
He testified that he hit his head into the shoulder of 
another player and was knocked unconscious.  He testified 
that he was hospitalized for ten days.  During 
hospitalization, he was told that X-rays showed a compression 
fracture of the 5th and 6th cervical vertebra.  Subsequently 
during service he suffered stiffness and limitation of 
motion.  He testified that during his second period of 
service he suffered related headaches.  He testified that 
after his second period of service he was first treated in 
1945 or 1946.  The veteran testified that he had had no other 
neck injuries since service and that he was currently 
suffering from increased stiffness and soreness.   

The claims file contains private medical records showing 
treatment for various disorders, in the 1980's through 
September 1996.  The report of X-ray examination in September 
1996 indicates a history that the veteran heard a pop in his 
neck when he bent over.  The report contains an impression of 
discogenic disease with possible near fusion of C-4-5 with 
discogenic disease at C-5-6 and C-6-7 with osteophyte 
formation at all of these levels; calcifications in the soft 
tissues of the neck dorsal to the dorsal spinous process of 
C-4 and C-5 with ligamentous calcification; and no acute 
fractures noted.  

An October 1997 VA X-ray examination report does not show 
findings referable to a cervical spine disorder.

In January 1998, Philip M. Cahoy, M.D., opined that the 
veteran's cervical spine degenerative joint disease was due 
to a post-traumatic type injury that the veteran sustained in 
service during a football game.  

Associated with the above statement was a report of a private 
office visit in January 1998.  That report records a history 
of injury to the veteran's neck in the late 1930's while 
playing football; and that the veteran was told at that time 
that he had a compression fracture around C5.  The report 
noted that X-rays of the cervical spine showed what looked 
like a wedging of C5 with degenerative joint changes from the 
posttraumatic injury at C4-5, C5-6 and a little bit at C6-7.  
The report noted that the veteran had essentially 
posttraumatic degenerative joint disease from C4 to C7.  The 
assessment indicated that the veteran had posttraumatic 
degenerative joint disease of the cervical spine.  The 
examiner opined that the veteran's story of inservice injury 
correlated well with his X-ray findings of his cervical 
spine.     

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for residuals of a 
cervical spine fracture, C5, C6, with degenerative joint 
disease from C4 to C7 is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran's claim is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131.  The evidence required to warrant a grant 
of disability benefits does not have to be conclusive.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

In light of all the evidence of record, the Board finds that 
the evidence is at least in equipoise, with respect to 
whether the veteran has a cervical spine disorder linked to 
an in-service injury.  The recent private medical report and 
statement of January 1998 contain a diagnosis of 
posttraumatic degenerative joint disease of the cervical 
spine, and clearly relates this to the documented inservice 
head injury.  The record also contains substantial 
corroborative evidence of the inservice injury that required 
hospitalization for complaints including neck complaints.  
The Board finds the evidence, including the various clinical 
reports and hearing testimony to be mutually consistent with 
the present diagnosis of posttraumatic degenerative disease 
of the cervical spine, and the opinion that this is related 
to neck injury during service.  

Thus, the record is at least in equipoise.  Where the record 
demonstrates an approximate balance of positive and negative 
evidence, the doctrine of reasonable doubt is applicable.  
Accordingly, after resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
residuals of a cervical spine fracture, C5, C6, with 
degenerative joint disease from C4 to C7 is warranted.


II.  New and Material Evidence Issue

In a March 1953 rating decision, the RO denied entitlement to 
service connection for a stomach disorder.  That 
determination was made on the basis that the evidence of 
record at that time did not demonstrate that the veteran had 
a stomach condition in the form of a peptic ulcer that was 
incurred in or aggravated by service.  The decision noted 
that a peptic ulcer was not found on recent examination.  
This was based on a recent VA report of hospitalization from 
January to February 1953, which was noted to have been for 
treatment of abdominal cramps; and which concluded with 
diagnoses of subsided acute gastroenteritis, and no peptic 
ulcer found.  The rating decision also noted that the veteran 
had had treatment in service for acute gastroenteritis, 
intestinal grippe, and possible peptic ulcer.  On the 
foregoing basis, the decision determined that the veteran's 
current stomach condition was not connected to service.  

The veteran was notified of the decision but he did not file 
a timely notice of disagreement.  Hence, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  A claim which is 
final may be reopened through the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

The evidence associated with the claim file subsequent to the 
March 1953 rating decision includes VA and private medical 
records, statements from the veteran and an acquaintance, and 
hearing testimony from two hearings.  However, what was 
missing at the time of the March 1953 rating decision, and 
continues to be missing, is evidence that a current chronic 
stomach disorder is related to service.  Significantly, after 
carefully considering the evidence submitted since March 
1953, in light of evidence previously available, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.

While the recent medical and other records are new, they do 
not provide competent evidence of a nexus between any current 
gastrointestinal or other abdominal  pathology and any 
inservice conditions or activity.  In this regard, the Board 
notes that service medical records do show complaints of 
stomach trouble at different times in service.  However, 
while service medical records show findings in October 1942 
of a possible peptic ulcer, and gastroenteritis, no 
definitive diagnosis of any chronic disorder was made in 
service, including for peptic ulcer.  The veteran was later 
diagnosed in January 1945 with acute gastroenteritis.  The 
previous record before March 1953 also shows that 
approximately seven years after service in February 1953, the 
veteran was treated for stomach complaints.  At that time the 
diagnosis was acute gastroenteritis that was subsiding, and 
no peptic ulcer was found.  

The evidence since March 1953 does not show any evidence of 
treatment for any stomach complaints until August 1989, when 
private treatment records note acute epigastric pain.  
Subsequent private treatment records in the early 1990's 
contain numerous reports of treatment for different 
conditions including acute brisk gastrointestinal bleed, 
suspected lower gastrointestinal involvement, in April 1991.  
In May 1991, a diagnosis was made of probable sepsis.  
Subsequent diagnoses included gastrointestinal hemorrhage, 
other specified gastritis with hemorrhage,  posthemorrhagic 
anemia, ulcer of esophagus and diverticulosis colon.
  
Indeed, the records received since March 1953 do not show 
treatment after service for a chronic gastrointestinal 
disorder until many years later, beginning in the late 1980's 
and early 1990's.  Moreover, as with the previous evidence, 
none of the newer evidence provides any medical opinion or 
other competent evidence relating any claimed stomach 
disorder or peptic ulcer to service.  Thus, while new, these 
records are not so significant that they must be considered 
to fairly decide the merits of the claim.

The Board notes that the appellant and another person 
acquainted with the veteran during his second period of 
service have provided lay statements asserting that the 
veteran has a stomach disorder or peptic ulcer due to his 
service.  However, as lay persons they are not competent to 
offer an opinion concerning the etiology of the veteran's 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App 492 
(1992).  Hence, these opinions are insufficient to reopen 
this claim. 

Therefore, the Board must conclude that as was the situation 
in March 1953, the necessary nexus between a currently 
diagnosed gastrointestinal or other abdominal disorder, and 
the veteran's period of military service still has not been 
provided.  Hence, the VA and private medical records and 
other evidence submitted since March 1953 are not new and 
material.  As such, the benefit sought on appeal must be 
denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996). In this regard, 
the above discussion informs the appellant of the steps he 
needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  In this regard, the 
Board notes that the veteran's representative has asserted 
that the veteran is entitled to an examination and an 
independent medical opinion regarding the etiology of any 
claimed gastrointestinal pathology.  As the veteran has not 
submitted new and material evidence to reopen his finally 
disallowed claim, there is no duty to assist the veteran that 
would provide entitlement to an examination on this issue.


III.  Increased Rating

A March 1946 RO rating decision granted service connection 
for a left shoulder dislocation and assigned that disorder a 
noncompensable evaluation.  In an August 1995 rating 
decision, the RO assigned the veteran's service-connected 
left shoulder dislocation a 30 percent evaluation, based on 
findings in the report of a June 1995 VA examination.  

In a December 1997 statement, the veteran claimed an increase 
for his service connected left shoulder disability, and 
stated that he felt the severity of this disorder had 
worsened and involved arthritis.   

In a January 1998 statement, Dr. Cahoy opined that he felt 
that there was a direct correlation between an arthritis 
condition and the veteran's service connected left shoulder 
disability.  Associated with this statement was an earlier 
January 1998 clinical record of an office visit that month.  
That record shows examination findings that the veteran was 
able to flex and abduct his shoulders to 160 degrees 
bilaterally.  The examiner noted that he did not attempt to 
forcibly externally rotate the veteran's shoulder due to a 
little apprehension in the shoulder.  The veteran showed 
5+/5+ strength of the supraspinatus and external rotators, 
and bilaterally in the upper extremity major motor muscle 
groups.  The examiner noted that the veteran showed trace/4+ 
deep tendon reflexes for the biceps, triceps, and brachial 
radialis that was bilaterally symmetric.  No numbness or 
tingling was reported over any dermatomal patterns of the 
bilateral upper extremities.  X-ray examination of the left 
shoulder showed glenohumeral degenerative joint disease, and 
acromioclavicular degenerative joint disease.  The shoulder 
was well located.  The assessment was left shoulder 
posttraumatic degenerative joint disease of the shoulder.  
The examiner opined that there was a direct correlation 
between the arthritis condition and the veteran's service 
connected left shoulder disability.  

The veteran was scheduled for an examination of his left 
shoulder disability in April 1998.  The record indicates that 
the veteran refused examination except for X-rays, on advice 
of his representative.  The report of the April 1998 VA X-ray 
examination of the left shoulder shows findings of an old 
nonunion fracture of the distal clavicle; and mild 
degenerative changes of the glenohumeral joints of the left 
shoulder.  The report noted that no changes were shown when 
compared to a prior study of June 1995.  There is no 
indication in the record that the veteran has contacted the 
RO to reschedule an examination of his left shoulder 
disability.  

A June 1998 rating decision added service connection for 
traumatic arthritis to the already service-connected left 
shoulder dislocation; and continued assignment of a 30 
percent evaluation.  

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Under the applicable criteria, when entitlement to a benefit, 
such as an increased evaluation, cannot be established or 
confirmed without a current VA examination or re-examination; 
and a claimant without good cause fails to report for such an 
examination, or re-examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  38 C.F.R. § 3.655(a) & (b); 
Engelke v. Gober, 10 Vet. App. 396, 399 (1998). 

As noted, the veteran failed to appear for the scheduled VA 
examination in April 1998 except for X-rays.  The record 
shows that his representative instructed the veteran not to 
appear for the scheduled examination except for the radiology 
examination.  As explained in an April 1998 letter from the 
representative to the RO, the purported reason for refusal of 
the examination was that the veteran had been examined by the 
VA examiner previously within the past twelve months, and 
reexamination by the same examiner within that time frame 
constituted a second opinion.  

There is no indication in the record that the veteran has 
attempted to schedule an examination after his failure to 
show for the scheduled April 1998 examination.    
Accordingly, although the claim for entitlement to an 
increased evaluation for a left shoulder dislocation, 
traumatic arthritis, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), no further assistance to the veteran 
is required to comply with the duty to assist under 38 
U.S.C.A. § 5107(a).  Therefore, the benefit sought on appeal 
must be denied for a lack of willingness to appear for an 
examination.  Cf. Engelke.

The Board notes that the veteran's representative asserts 
entitlement to a thorough and contemporaneous examination of 
the veteran's left shoulder disability; and an independent 
medical opinion because of the complexity of the condition 
and inadequacy of VA examination.  Where there is a well-
grounded claim for disability compensation, but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R. § 
3.326 (1998).  If the report of examination is inadequate as 
a basis for the required consideration of service connection 
and evaluation, a supplementary report may be requested. 38 
C.F.R. § 4.70 (1997).  When warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA. 38 C.F.R. § 
3.328 (1998).

A review of the claims folder indicates that the veteran was 
provided a VA examination  of the veteran's shoulder in June 
1995; and was scheduled to be examined in April 1998.  The 
June 1995 examination report included medical history, 
subjective complaints, objective findings, and a diagnosis of 
all described conditions.  As discussed above, the veteran 
refused to be examined in April 1998.  The Board notes that 
findings in June 1995 were stated in accordance with the 
rating schedule.  Accordingly, the Board finds that that VA 
examination was  complete and adequate for rating purposes.  
The Board notes that the veteran's refusal to be examined in 
June 1995 is the only reason a more contemporaneous 
examination has not been performed.

The veteran and his representative also have claimed that an 
independent medical examiner's opinion is warranted in this 
case.  The Board finds, however, that the medical issues 
involved are not of such complexity or controversy as to 
require an independent medical opinion.


ORDER

Service connection is granted for residuals of a cervical 
spine fracture, C5, C6, with degenerative joint disease from 
C4 to C7.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a stomach disorder is denied.

An increased evaluation is denied for a left shoulder 
dislocation, traumatic arthritis.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

